SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Western District of New York, and was submitted by plaintiff pro se and by counsel for defendants.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in the Decision and Order of Judge Siragusa, dated January 21, 2000, and the Report and Recommendation of Magistrate Judge Heckman, dated March 12, 1999. Plaintiff failed to adduce evidence sufficient to reveal genuine issues of material fact to be tried on his Eighth Amendment claim that defendants knowingly exposed him to harm from another inmate and on his due process claim that defendants deprived him of access to the courts.
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.